FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of April, 2015 Brazilian Distribution Company (Translation of Registrant’s Name Into English) Av. Brigadeiro Luiz Antonio, 3142 São Paulo, SP 01402-901 Brazil (Address of Principal Executive Offices) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F) Form 20-F X Form 40-F (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (1)): Yes No X (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (7)): Yes No X (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No X COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO AUTHORIZED CAPITAL PUBLICLY-HELD COMPANY Corporate Taxpayer’s ID (CNPJ/MF) 47.508.411/0001-56 CALL NOTICE ANNUAL AND SPECIAL SHAREHOLDERS MEETING The shareholders of COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO (“ Company ”) are summoned to hold a meeting on April 24, 2015, at 10:00 a.m., at the Company’s headquarters, established at Avenida Brigadeiro Luís Antonio, nº 3.142, in the city of São Paulo in order to resolve on the following Agenda: At the Annual Shareholders Meeting : (a) Reading, discussion and voting the financial statements related to the year ended on December 31 st , 2014; (b) Approval of the Proposal for Designation of Retained Earnings for the fiscal year ended on December 31 st , 2014; (c) Approval of the Capital Budgeting; (d) Determination of annual global compensation of the Company’s management and Fiscal Council of the Company, in case of the shareholders require its installation; At the Special Shareholders Meeting : (e) Approval of the Management Proposal related to the Investment Plan for 2015; and (f) Approval of the Management Proposal related to amendment the Stock Option Plan and the Stock Option Compensation Plan. Copies of the Financial Statements related to the fiscal year ended on December 31 st , 2014, Management Proposals and documents referred to are available to the Shareholders at the Company’s headquarters, at the Company’s Investor Relation (www.gpari.com.br) and at Brazilian Securities Exchange Commission (“ Comissão de Valores Mobiliários – CVM ”) website (www.cvm.gov.br), pursuant to Articles 124 and 135 of Law 6404/76 and CVM Instruction 481/09, referring to matters included in the Agenda. Shareholders intending to be represented at the Shareholders Meeting summoned hereby are required to send the documents, evidencing their capacity as a Company shareholder, and the powers of attorney, seventy-two (72) hours prior to the meeting. The documents shall be forwarded to the Company at Avenida Brigadeiro Luís Antonio, nº 3142, in the city of São Paulo, in attention to Departamento Jurídico Societário . São Paulo, April 9, 2015. Jean-Charles Henri Naouri Chairman of the Board of Directors SIGNATURES Pursuant to the requirement of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Date:April 08, 2015 By: /s/ Ronaldo Iabrudi Name: Ronaldo Iabrudi Title: Chief Executive Officer By: /s/ Daniela Sabbag Name:Daniela Sabbag Title: Investor Relations Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates offuture economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
